Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of layers” discussed in claims 1, 10 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton (US PG. Pub. 2016/0147694) in view of Zingher et al. (US PG. Pub. 2010/0129999) and further in view of Kinsley (US PG. Pub. 2006/0189175).

Regarding claim 1 – Norton teaches an apparatus (figs. 1-2B [title] Norton states, “Connector for a computing assembly”) comprising: a circuit board (fig. 2A, 202 [paragraph 0020] Norton states, “connector 202 may comprise a substantially planar housing made up of a non-conductive material, such as a plastic material. The connector 202 includes one or more nonoverlapping signal paths disposed within the connector 202”; element 202 is considered a circuit board) comprising: a layer (layer shown in figure 2B) including interconnects (206.sub.3 [paragraph 0021] Norton states, “nonoverlapping signal paths 206.sub.1, 206.sub.2, 206.sub.3 of the connector 202”) to carry processor-to-processor signaling ([paragraph 0021] Norton states, “For transmissions between CPU packages 102.sub.1, 102.sub.2, signal path 206.sub.3 may be used for exchanging signals”) between a first processor (102.sub.1) and a second processor (102.sub.2); a first connector (connector of circuit board 202 connected to element 106.sub.1 [paragraph 0013] Norton states, “connection interface 106”) adapted 
 	Norton does not specifically teach the circuit board comprises a plurality of layers; and wherein the first contact member of the first processor comprises a stepped edge connector having a first side and a second opposing side, each of the first side and the second opposing side of the first contact member of the first processor including stepped edges, and the first connector comprises a stepped assembly having stepped assemblies on opposing sides of the first connector, wherein the first contact member is adapted to only mate with the first connector and the first connector is adapted to only mate with the first contact member of the first processor.
 	Zingher teaches a circuit board (fig. 5 and 6A [paragraph 0103] Zingher states, “multi-layer flexible bridge 600”) comprising a plurality of layers (502 & 504 [paragraph 0095] Zingher states, “power distribution layers 502”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board as taught by Norton with the circuit board having a plurality of layers as taught by Zingher because these additional layers will allow for more power and data bandwidth transfer between the two processors.
 	Kinsley teaches an apparatus (fig. 4 [title & 0028] Kinsley states, “edge connector including internal layer contact… The presently disclosed edge connector and 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having the first contact member of the first processor adapted to couple to the first connector as taught by Norton in view of Zingher with the stepped edge connector that forms the first contact member and connects to a stepped assembly of a first connector as taught by Kinsley because Kinsley states, “the present invention find further application for extending the available number of conductive contacts in an existing design without incurring a significant increase in the amount of required space” [paragraph 0028].

Regarding claim 5 – Norton in view of Zingher and Kinsley teach the apparatus of claim 1, wherein the circuit board (Norton; fig. 2A, 202) comprises an auxiliary circuit board 

Regarding claim 6 – Norton in view of Zingher and Kinsley teach the apparatus of claim 1, wherein the first contact member (Kinsley; fig. 4, lower end of PCB 302) of the first processor (Norton teaches the first contact member of the first processor discussed in rejection to claim 1) comprising the stepped edge connector (stepped edge connector shown in figure 4) is adapted to mate with the first connector comprising a stepped pin assembly (pins 356, 357, 360 and 362).

Regarding claim 8 – Norton in view of Zingher and Kinsley teach the apparatus of claim 1, wherein the circuit board (Norton; fig. 2A, 202) does not include keep-out zones for adaptation of coupling of integrated circuits to the circuit board (claimed structure of the circuit board 202 appears to meet the claimed limitation).

Regarding claim 10 – Norton teaches an apparatus (figs. 1-2B [title] Norton states, “Connector for a computing assembly”) comprising: a circuit board (fig. 2A, 202 [paragraph 0020] Norton states, “connector 202 may comprise a substantially planar housing made up of a non-conductive material, such as a plastic material. The connector 202 includes one or more nonoverlapping signal paths disposed within the connector 202”; element 202 is considered a circuit board) comprising: a layer (layer shown in figure 2B) including interconnects (206.sub.3 [paragraph 0021] Norton states, “nonoverlapping signal paths 206.sub.1, 206.sub.2, 206.sub.3 of the connector 202”) to 
 	Norton does not specifically teach the circuit board comprises a plurality of layers; and wherein the first edge connector of the first processor package comprises a stepped edge connector having a first side and a second opposing side, each of the first side and the second opposing sides of the first edge connector including at least two
levels of contacts, and the first connector of the circuit board comprises a stepped pin assembly having at least two levels of pins on opposing sides of the first connector, wherein the first edge connector is adapted to only mate with the first connector and the first connector is adapted to only mate with the first edge connector of the first edge connector.
 	Zingher teaches a circuit board (fig. 5 and 6A [paragraph 0103] Zingher states, “multi-layer flexible bridge 600”) comprising a plurality of layers (502 & 504 [paragraph 0095] Zingher states, “power distribution layers 502”).

 	Kinsley teaches an apparatus (fig. 4 [title & 0028] Kinsley states, “edge connector including internal layer contact… The presently disclosed edge connector and corresponding printed circuit boards, modules and systems find application to edge connector systems generally”) wherein the first edge connector (304) comprises a stepped edge connector (see step in figure 4) having a first side (side near lead 360) and a second (side near lead 362) opposing side, each of the first side and the second opposing sides of the first edge connector including at least two levels of contacts (360, 356, 257, 362 [paragraph 0037] Kinsley states, “contacts 360, 362”), and the first connector (lower end of PCB 302) of the circuit board (302 [paragraph 0034] Kinsley states, “printed circuit board 302”) comprises a stepped pin assembly (see fig. 4) having at least two levels of pins (342, 352, 351, 346 [paragraph 0037] Kinsley states, “conductive contacts 342, 346”) on opposing sides of the first connector (see fig. 4), wherein the first edge connector (304) is adapted to only mate with the first connector (lower end of PCB 302) and the first connector is adapted to only mate with the first edge connector of the first edge connector (figure 4 shows the claimed structure).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having the first contact member of the first processor adapted to couple to the first connector as taught 

Regarding claim 11 – Norton in view of Zingher and Kinsley teach the apparatus of claim 10, wherein the circuit board (Norton; fig. 2A, 202) comprises an auxiliary circuit board separate from a baseboard (100 [paragraph 0012] Norton states, “PCB 100”) to which the first processor package (102.sub.1) and the second processor package (102.sub2.) are adapted to be coupled to, wherein the auxiliary circuit board (202) is not adapted (the auxiliary circuit board 202 is “adapted” for the processors NOT in relation to the PCB 100; adapt is defined as “adjust or modify fittingly” [dictionary.com]) to be coupled to the baseboard (100).

Regarding claim 21 – Norton in view of Zingher and Kinsley teach the apparatus of claim 1, wherein each of the first side and the second opposing sides of the first edge connector (Kinsley; fig. 4, 304) includes at least two levels of contacts (360, 356, 257, 362 [paragraph 0037] Kinsley states, “contacts 360, 362”) and each of the stepped pin assemblies (342, 352, 351, 346 [paragraph 0037] Kinsley states, “conductive contacts 342, 346”) on opposing sides of the first connector includes at least two levels of pins (claimed structure shown in figure 4).

s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zingher et al. and Kinsley as applied to claim 1 above, and further in view of Casselman (US PG. Pub. 2008/0028186)

Regarding claim 2 – Norton in view of Zingher and Kinsley teach the apparatus of claim 1, wherein the interconnects (Norton; left and right ends of the circuit board 202) of the circuit board (202 are spatially separated from other components (claimed structure shown in figure 2A).
 	Norton in view of Zingher and Kinsley do not specifically teach memory interconnects of a baseboard that couple between the first processor and a first portion of a system memory coupled to the first processor.
 	Casselman teaches an apparatus (fig. 1) having memory interconnects (interconnects connected to memory 104 and 105) of a baseboard (10 [paragraph 0022] Casselman states, “multiprocessor motherboard 10”) that couple between the first processor (100) and a first portion of a system memory (104 [paragraph 0022] Casselman states, “DRAM modules 104 and 105”) coupled to the first processor  ([paragraph 0024] Casselman states, “Motherboard 10 also contains memory modules 104 which are normally coupled for communication with a processor chip 100 plugged in socket 102”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board as taught by Norton in view of Zingher and Kinsley with the inclusion of system memory and connecting it to the first processor through a baseboard as taught by Casselman 

Regarding claim 3 – Norton in view of Zingher, Kinsley and Casselman teach the apparatus of claim 2, wherein the circuit board (Zingher; fig. 3A-3B, 300) is separated from the baseboard (310) and is not adapted to be coupled to the baseboard (figures 3B shows the circuit board 300 only being connected to the chips 302).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zingher et al., Kinsley and Casselman as applied to claim 3 above, and further in view of Hill et al. (US PG. Pub. 2019/0045634).

Regarding claim 4 – Norton in view of Zingher, Kinsley and Casselman teach the apparatus of claim 3, wherein the circuit board (Norton; fig. 202) is to carry the processor-to-processor signaling ([paragraph 0024] Norton states, “FIGS. 2B and 3A-B, illustrate various examples of connectors that may be used for connecting a CPU package directly to other CPU packages”) without interference from the at least one voltage regulator (figure 2B show the claimed structure).
 	Norton in view of Zingher, Kinsley and Casselman do not teach where the baseboard comprises at least one voltage regulator to power the first processor and the second processor.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board as taught by Norton in view of Zingher, Kinsley and Casselman with the baseboard comprising a voltage regulator that powers the first and second processors as taught by Hill because these regulators will precisely regulator the voltage and maintain a constant voltage that will be necessary in operating the CPUs. Additionally Hill states, “A CPU-to-CPU interconnect bus may be routed directly on the primary CPU board whereas all high speed IO buses may be routed to the connector bridging the two boards” [paragraph 0046]. This direct routing excluding the voltage regulator will improve the signal integrity.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zingher et al. and Kinsley as applied to claim 1 above, and further in view of Das et al. (US PG. Pub. 2015/0126684).


 	Das teaches a circuit board being formed of an ultra-low loss material ([paragraph 0021] Das states, “The present invention provides ultra low loss dielectric thermosetting resin compositions for high performance laminates. Ultra low loss dielectric thermosetting resin compositions are provided for use in high performance and high layer count, multilayer printed circuit board (PCB)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board as taught by Norton in view of Zingher and Kinsley with the circuit board being formed of an ultra-low loss material as taught by Das because Das states, “These electrical properties help solve signal speed and signal integrity problem encountered with high-speed analog and digital circuitry applications.” [paragraph 0043].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zingher et al. and Kinsley as applied to claim 1 above, and further in view of Mitchell (US PG. Pub. 2010/0113092).

Regarding claim 9 – Norton in view of Zingher and Kinsley teach the apparatus of claim 1, wherein the circuit board (Norton; fig. 2B, 202) comprising an auxiliary circuit board (figure 2B shows two different circuit board structures 202 and 100, 202 is considered an auxiliary circuit board), wherein the first processor (102.sub.1) and the second processor (102.sub.2) are adapted to be coupled to a baseboard (PCB 100).

 	Mitchell teaches an apparatus (fig. 2) wherein the circuit board ([paragraph 0006] Mitchell states, “The at least one accelerator device processor is suitably provided as an integrated circuit die or packaged integrated circuit mounted on a printed circuit board”) further comprises one or more additional connectors (“socket” as discussed in paragraph 0006) to mate with one or more accelerator devices ([paragraph 0006] Mitchell states, “The accelerator device comprises a connector for engaging with the associated socket”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having an auxiliary board and a baseboard structure as taught by Norton in view of Zingher and Kinsley with the auxiliary board includes a connector to mate with an accelerator device as taught by Mitchell because Mitchell states, “The accelerator device contains a processor for processing the communicated raw data into processed data and returns the processed data to the portable electronics device. This arrangement allows the processor of the accelerator device to assist the applications processor on the portable electronics device in the processing of data by splitting the processing between the processor of the accelerator device and the portable electronics device” [Abstract].

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zingher et al. and Kinsley as applied to claim 11 above, and further in view of Das et al. in view of Sugita et al. (US PG. Pub. 2005/0169033)

Regarding claim 12 – Norton in view of Zingher and Kinsley teach the apparatus of claim 11, but fail to teach where the auxiliary circuit board is formed of an ultra-low loss material and the baseboard is formed of an epoxy laminate material. 
	Das teaches a circuit board being formed of an ultra-low loss material ([paragraph 0021] Das states, “The present invention provides ultra low loss dielectric thermosetting resin compositions for high performance laminates. Ultra low loss dielectric thermosetting resin compositions are provided for use in high performance and high layer count, multilayer printed circuit board (PCB)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the auxiliary circuit board as taught by Norton in view of Zingher and Kinsley with the auxiliary circuit board being formed of an ultra-low loss material as taught by Das because Das states, “These electrical properties help solve signal speed and signal integrity problem encountered with high-speed analog and digital circuitry applications.” [paragraph 0043].
 	Sugita teaches a baseboard (fig. 13, 10 (combination of layer 60 and 61) [paragraph 0128 & 0132] Sugita states, “core layer 60…layers 61 and 62 are formed by attaching epoxy resin to the core layer 60”) being formed of an epoxy laminate material ([paragraph 0128] Sugita states, “core layer 60 is constructed by laminating wiring layers 60A to 60D constructed by copper of four layers through e.g., glass epoxy resin”). 
. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zingher et al. and Kinsley as applied to claim 10 above, and further in view of Fjelstad et al. (US PG. Pub. 2009/0108416).

Regarding claim 13 – Norton in view of Zingher and Kinsley teach the apparatus of claim 10, but fails to specifically teach wherein the circuit board does not include locations for adaption of integrated circuits to be coupled to the circuit board.
 	Fjelstad teaches an apparatus (figs. 3 & 10 [title] Fjelstad states, “direct-connect signaling system”) having a circuit board (203 [paragraph 0045] Fjelstad states, “direct-connect cable 203”; the cable 203 is considered a “circuit board”) wherein the circuit board does not include locations for adaption of integrated circuits to be coupled to the circuit board (figures 3 and 10 show no “adaption of integrated circuits” at any locations thereon).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a circuit board as taught by Norton in view of Zingher and Kinsley with the circuit board not .

Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casselman (US PG. Pub. 2008/0028186) in view of Moriizumi et al. (US Patent 6410983).

Regarding claim 15 – Casselman teaches a system (fig. 1) comprising: a first baseboard (10 [paragraph 0022] Casselman states, “multiprocessor motherboard 10”) having a first processor package (100 [paragraph 0022] Casselman states, “two processor chips 100 and 101”) and a second processor package (101) coupled thereto, the first baseboard (10) further having a plurality of memory modules (104 & 105 [paragraph 0022] Casselman states, “DRAM modules 104 and 105”) coupled thereto, wherein the first baseboard (10) has one or more layers including first interconnects to carry processor-to-memory signaling between the first processor package and at least some of the plurality of memory modules ([paragraph 0024] Casselman states, “Motherboard 10 also contains memory modules 104 which are normally coupled for communication with a processor chip 100 plugged in socket 102”) and second interconnects to carry processor-to-memory signaling between the second processor 
 	Casselman does not teach a system comprising a first auxiliary board to carry processor-to-processor signaling between the first processor package and the second processor package and processor-to-device signaling between at least one of the first processor package and the second processor package and a device mounted on the first auxiliary board, wherein the first baseboard does not include interconnects to carry the processor-to-processor signaling between the first processor package and the second processor package and processor-to-device signaling between the at least one of the first processor package and the second processor package and the device.
 	Moriizumi teaches a system (figs. 8-10 [title] Moriizumi states, “Semiconductor device having a plurality of multi-chip modules interconnected by a wiring board having an interface LSI chip”) comprising a first auxiliary board (30 [column 5 line 11] Moriizumi states, “flexible wiring board 30”) to carry processor-to-processor signaling ([column 3 line 36-37] Moriizumi states, “a signal path for transmitting signals between the first multi-chip module and the second multi-chip module is provided by the flexible wiring board”) between the first processor package (21-1 [column 5 line 28] Moriizumi states, “chips 21-1 and 21-2”) and the second processor package (21-2) and processor-to-device signaling between at least one of the first processor package (21-1) and the second processor package and a device (20-1 [column 5 line 22] Moriizumi states, “LSI chip 20-1”) mounted on the first auxiliary board (figure 9 show the traces that all for signaling between the first 21-1 and second 21-2 processor package and the device 20-
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system as taught by Casselman with the inclusion of the auxiliary board directly connecting the first and second processor packages as taught by Moriizumi because Moriizumi states, “the signal path for the signals transmitted between the first multi-chip module and the second multi-chip module is reduced, resulting in an increase in the processing throughput of the semiconductor device as a whole” [column 3 line 44-47].

Regarding claim 17 – Casselman in view of Moriizumi teach the system of claim 15, wherein the first auxiliary board (Moriizumi; fig. 9, 30) comprises a plurality of layers (figure 10 shows a “plurality of layers”) having third interconnects ([column 7 lines 8-10] Moriizumi states, “high-density wiring pattern 70 which extends from an end of the flexible wiring board 30 to the opposite end of the flexible wiring board 30 so as to electrically connect the interface LSI chips 20-1 and 20-2 to each other”) to carry the processor-to-processor signaling between the first processor package and the second processor package (the wiring pattern 70 shows a plurality of layers and that it connects to chips 20-1, 20-2 and processor packages 21-1 and 21-2).

Regarding claim 18 – Casselman in view of Moriizumi teach the system of claim 17, wherein the plurality of layers (Moriizumi; fig. 10, 70, 51-1 & 72-1) further comprises fourth interconnects (one of the plurality of layers having interconnects 70) to carry signaling between at least one of the first processor package (fig. 9, 21-1) and the second processor package (21-2 [column 5 line 28] Moriizumi states, “CPU chips 21-1 and 21-2”) and the device (20-1 [column 2 line 67] Moriizumi states, “LSI chips 20-1 and 20-2”) mounted on the first auxiliary board (30).

Regarding claim 19 – Casselman in view of Moriizumi teach the system of claim 15, wherein the first baseboard (figs. 8-10, 12 [column 4 line 59] Moriizumi states, “motherboard 12”) further comprises a connector (fig. 5, 4-1 [column 4 line 57] Moriizumi states, “pins 4-1 and 4-2”) to provide interconnection between the first baseboard (12) and a second baseboard (left baseboard of module 131; figure 17 shows three distinct base boards) having at least one other processor package (CPU chips 21-1 and 21-2 are present on each of the additional baseboards of module 131).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casselman in view of Moriizumi et al. as applied to claim 15 above, and further in view of Fox et al. (US PG. Pub. 2004/0255191).

Regarding claim 16 – Casselman in view of Moriizumi teach the system of claim 15, but does not teach wherein the system comprises a symmetric multiprocessor server.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system as taught by Casselman in view of Moriizumi with the system comprising a symmetric multiprocessor server as taught by Fox because Fox states regarding this feature, “server blade 100 is frequently referred to as a symmetric multiprocessor (SMP) system because each processor 102 has substantially equal access to system memory 106” [paragraph 0013]. This equal access to the system memory will allow for a more reliable system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casselman in view of Moriizumi et al. as applied to claim 15 above, and further in view of Norton et al.

Regarding claim 20 – Casselman in view of Moriizumi teach the system of claim 15, but fails to teach wherein the first processor package is to communicate with the second processor package via the first auxiliary circuit board and without use of socket pins or solder balls.
 	Norton teaches a system (figs. 1-2A) wherein the first processor package (102.sub.1) is to communicate with the second processor package (102.sub.2) via the first auxiliary circuit board (202) and without use of socket pins or solder balls ([paragraph 0013] Norton states, “the connection interface 106 may be an edge 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system having the first and second processor package communication arrangement as taught by Casselman in view of Moriizumi without the use of sockets pins or solder balls as taught by Norton because Norton states the benefits regarding its specific connection, “By minimizing the number of connection points between the CPU packages 102.sub.1, 102.sub.2, the signal integrity may be maintained, or degradation of signals exchanged between the CPU packages 102.sub.1, 102.sub.2 may be reduced. By maintaining signal integrity, signals exchanged between the CPU packages 102.sub.1, 102.sub.2 may allow for more data to be exchanged in a given period, since individual signals may be shorter, and not repeated as often.” [paragraph 0019].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/Primary Examiner, Art Unit 2847